 YUBA NATURALRESOURCESYuba Natural Resources, Inc.andOperating Engi-neers Local Union No. 3, International Union ofOperating Engineers,AFL-CIO. Case 20-CA-1997528 March 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union on 31 October1985,1 the General Counsel of the National LaborRelations Board issued a complaint on 25 Novem-ber against the Company, the Respondent,allegingthat it has violated Section 8(a)(5) and (1) of theNational Labor Relations Act.The complaint alleges that on 26 September, fol-lowing a Board election in Case 20-RC-15666, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);Frontier Hotel,265 NLRB 343 (1982).) The complaint further al-leges that since 24 October the Company has re-fused to bargain with the Union. On 9 Decemberthe Company filed its answer admitting in part anddenying in part the allegations in the complaint.2On 23 December the General Counsel filed aMotion for Summary Judgment. On 26 Decemberthe Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythemotion should not be granted. The GeneralCounsel filed an Amendment to the Motion forSummary Judgment on 3 January 1986. The Com-pany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Respondent's answer admits its refusal tobargain with the Union, but avers, as an affirmative'All dates refer to 1985 unless otherwise indicated2The Respondent'smotion for remand,dismissal,or consolidationwith Case 20-CA-18716 is denied.The Respondent states that should acomplaint issue on a pending charge in Case 20-CA-18716,it intends tolitigate the status of an individual found in the underlying representationcase notto bea supervisor On that basis,it seeks to have this proceedingconsolidatedwith that involving the pending charge.The supervisorystatus issue was fully litigated and resolved in the underlying representa-tion caseMerely because evidence will be presented regarding an mdi-vidual's supervisorystatus in another proceeding does not justify furtherdelay in resolving this caseThe Respondent'smotion to supplement the record is also denied, be-cause the Board takes official notice of the transcripts and documents inthe representation case1defense, that the Certification of Representativeissued by the Board in Case 20-RC-15666 (not re-ported in Board volumes) was improper since theelection held 4 November 1983 should have beenset asidebased on the conduct set forth in the Re-spondent's timelyobjections to the election. TheRespondent's objectionsallegedthatSupervisorLoren Gilmore had instigated the Union's organiz-ing campaignand had, together with Clay Adam-son, solicited, threatened, and coerced employeesto vote for the Union. The General Counsel arguesthat these and all other materialissueshave previ-ously been decided by the Board. We agree withthe General Counsel.The record, including the record in Case 20-RC-15666, reveals that the parties entered into aStipulation for Certification Upon Consent Electionwhich was approved by the Regional Director on7October 1983. On 4 November 1983 a secret-ballotelectionwas held. The tally of ballotsshowed that of approximately ^3 eligible voters, 12cast ballots for, and 8 cast ballots against, theUnion. There were three challenged ballots, whichwere not sufficient in number to affect the outcomeof the election. On 14 November 1983, the Re-spondent filed timely objections to the election. Ahearing was held on the objections on 11 and 12January and 8 February 1984. In his report, dated 3May 1984, the hearing officer recommended thatthe Respondent's objections be overruled and theelection results certified. On 24 May 1984 the Re-spondent filed exceptions to the hearing officer'srecommendations, and on 26 September the Boardissued a Decision and Certification of Representa-tive.It iswell settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitledto relitigateissuesthatwere or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examinethe decisionmade inthe representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.279 NLRB No. 1 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI.JURISDICTIONThe Company,aDelaware corporation, is en-gaged in theproduction and sale of rock and ag-gregate products at its facility in Marysville, Cali-fornia.During the calendar year 1985,a representa-tive period, the Respondent sold and shipped prod-ucts,goods,andmaterialsvalued in excess of$50,000 to customers located outside the State ofCalifornia.We find that the Company is an em-ployer engaged in commerce within the meaning'ofSection 2(6) and (7) of the Act and that the Unionis a labor organizationwithin themeaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 4 November 1983,the Union was certifiedas thecollective-bargainingrepresentativeof the employeesin the followingappropriate unit:All productionandmaintenance employeesemployed bythe Respondent at its Marysville,California,facilities,excluding employees em-ployed by theHammontonCompany, officeclericalemployees,managerialemployees,guards, and supervisorswithin themeaning ofthe Act.The Unioncontinuesto be the exclusiverepresent-ative under Section 9(a) of the Act.B. Refusalto BargainSince 23 October the Union has requested theCompany tobargain, and since24 October theCompany has refused.We find that thisrefusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 24 October to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit,theCompanyhas engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving foundthatthe Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist,to bargain on requestwith theUnion,and, if an understanding is reached, toembody theunderstanding in a signed agreement.To ensure that theemployees are accorded theservices of theirselected bargainingagent for theperiod provided by law,we shall construethe ini-tial periodof the certificationas beginningthe datetheRespondent begins to bargainin good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied379U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent,Yuba Natural Resources Inc.,Marysville,California,itsofficers,agents, succes-sors, and assigns, shall1.Cease and desist from(a) Refusing to bargain with Operating EngineersLocal UnionNo. 3, InternationalUnion of Operat-ing Engineers,AFL-CIO asthe exclusive bargain-ing representative of the employees in the bargain-ing unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All production and maintenance employeesemployed by the Respondent at its Marysville,California facilities, excluding employees em-ployed by theHammontonCompany, officeclericalemployees,managerialemployees,guards, and supervisors within the meaning ofthe Act.(b)Post at its facility in Marysville, California,copies of the attached notice marked "Appendix."sCopies of the notice, on forms provided by the Re-gionalDirector for Region 20, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediately onreceipt andmaintainedfor 60 consecutive days in3 If thisOrder isenforced by a judgmentof a UnitedStates court ofappeals,the wordsin the notice reading"Posted by Order of theNation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board " YUBA NATURALRESOURCES3conspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be takenby theRespondent toensure that the notices are not altered,defaced, orcovered by any othermaterial.(c)Notify theRegionalDirector in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILLNOT refuse to bargain with OperatingEngineersLocal UnionNo. 3, International Unionof Operating Engineers,AFL-CIO asthe exclusiverepresentative of the employees in the bargainingunit.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of therights guaranteedyou by Section 7 ofthe Act.WE WILL,on request,bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All productionandmaintenance employeesemployed byus at our Marysville,Californiafacilities,excluding employeesemployed bythe HammontonCompany,office clerical em-ployees,managerial employees,guards, and su-pervisorswithin themeaning ofthe Act.YUBA NATURALRESOURCES, INC.